Citation Nr: 1507879	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-35 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Propriety of the reduction of the evaluation for posttraumatic infrapatellar bursitis with posttraumatic tendonitis and strain of the lateral collateral ligament of the left knee from 10 percent to noncompensable, effective from October 1, 2010.

2.  Propriety of the reduction of the evaluation for left knee scar from 10 percent to noncompensable, effective from October 1, 2010.



REPRESENTATION

Veteran represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from March 2002 to July 2002 and served on active duty from January 2003 to January 2004, with additional service in the Army National Guard.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the case has since been transferred to the RO in Manchester, New Hampshire.

The Veteran was scheduled for a June 2010 predetermination hearing and February 2011 hearing before a Decision Review Officer (DRO) at the RO; however, he failed to appear for these proceedings.  He did not request that either hearing be rescheduled.  The notification letters were sent to the Veteran's most recent address of record, as well as to his representative.

In regard to the predetermination hearing, the Veteran testified at the May 2013 Board hearing that he received the notification letter approximately two weeks after the June 2010 hearing was scheduled to occur because "it got lost in the mail or something."  Nevertheless, the Veterans Benefits Management System (VBMS) electronic claims file notes section shows that the Veteran went to the RO in early May 2010 (over a month earlier) for a status update on his claim and to request information for the upcoming hearing.  The record shows that the Veteran did not contact the RO following the reported receipt of the actual hearing notice to request rescheduling or to provide good cause for his failure to appear.  Indeed, he did not otherwise raise this issue during the course of the claim until the Board hearing nearly three years later.  In regard to the DRO hearing, the Veteran's representative alerted VA to an address change for the Veteran after the scheduled February 2011 hearing date had passed, and the Veteran did not request rescheduling of the hearing thereafter.  See VBMS notes section from February 2011.  Moreover, the RO's adjudication documents informed the Veteran of the previously scheduled hearings.  See June 2010 rating decision; October 2012 statement of the case (SOC); February 2013 supplemental SOC (specifically informing Veteran that in absence of request to reschedule or indication that he was willing to report for hearing, claim/appeal considered based on evidence of record).  Based on the foregoing, the Board finds that the Veteran was provided adequate notice and an opportunity for a predetermination hearing and DRO hearing in this case.  Therefore, to proceed with adjudication of this case at this time would not be prejudicial to the Veteran.

A hearing was held before the undersigned Acting Veterans Law Judge by videoconference in May 2013.  A transcript of the hearing is of record.

The Virtual VA electronic claims file contains additional VA treatment records considered by the RO, as well as the Board hearing transcript.  The VBMS electronic claims file does not contain any documents.

The issues of entitlement to increased evaluations for the service-connected left knee disability with related left knee scar and entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disabilities have been raised by the record but have not been adjudicated by the agency of original jurisdiction (AOJ).  See, e.g., October 2012 deferred rating decision (left knee); May 2013 Bd. Hrg. Tr. at 4 (right knee).  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.
REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).

The Veteran was most recently provided VA examinations for his left knee in December 2009 and March 2011.  In a February 2013 written statement, the Veteran indicated that his left knee disability and related scar had increased in severity since he was last examined and requested a new examination.  During the May 2013 Board hearing, the Veteran testified that the December 2009 VA examination was an inaccurate portrayal of the severity of his left knee disabilities, as he did not have improvement of symptoms at that time.  He also indicated that his symptoms had worsened a little bit since the March 2011 VA examination.  See May 2013 Bd. Hrg. Tr. at 2-5.  On review, as the current level of disability is at issue, the Board finds that a new VA examination is necessary to accurately assess the Veteran's disability picture in this case.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.

During the Board hearing, the Veteran reported that he did not receive private treatment for his left knee.  See May 2013 Bd. Hrg. Tr. at 5.  Nevertheless, as the case is being remanded, the Veteran may submit or request that VA attempt to obtain any additional treatment records.

If the AOJ is unable to secure any identified records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2)  (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

2.  Confirm that the Veteran has not received any VA treatment for his left knee since the rating reduction in 2010, as reported during the Board hearing.  See May 2013 Bd. Hrg. Tr. at 5.  If he has received VA treatment, obtain any outstanding and relevant VA treatment records.

3.  After obtaining any identified and outstanding records, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected posttraumatic infrapatellar bursitis with posttraumatic tendonitis and strain of the lateral collateral ligament of the left knee and related scar.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The paper and electronic claims files, or in the alternative, copies of all pertinent records in the paper and electronic claims files, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed should be provided.

The examiner should comment on the severity of the Veteran's left knee disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; the symptomatic removal of semilunar cartilage; or impairment of the tibia and fibula.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

In addition, the examiner should identify and describe the left knee scar related to the Veteran's left knee disability and provide the findings necessary under the rating criteria for scars.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, review the case on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


